UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DEBORAH A. BUCZEK,

                                 Plaintiff,
      v.                                                    DECISION AND ORDER
                                                                 16-CV-268S
SETERUS LLC,
ROSICKI, ROSICKI & ASSOC., P.C.,
HSBC BANK USA, NA,
JESSICA BOOKSTAVER,
ANGELA VENNER,
TINA M. GENOVESE, and
JOHN DOES and JANE DOES,

                                 Defendants.


                                  I. INTRODUCTION

      Presently before this Court are several motions to dismiss pro se Plaintiff

Deborah A. Buczek’s amended complaint, filed on June 12, 2017, which alleges claims

under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.,

arising out of a state foreclosure action. (Docket No. 8.) For the reasons stated below,

the motions to dismiss are each granted.

                                  II. BACKGROUND


   A. Buczek’s Purchase of 7335 Derby Road

      Buczek purchased her residence at 7335 Derby Road in Derby, NY, for

$110,536, on April 20, 1994. See Amended Complaint, Exhibits, Docket No. 8-1, pp.

141-42, 144. She funded the purchase through a loan for $110,536 from Republic Bank

For Savings, for which she executed and delivered a note in equal amount secured by a

                                              1
mortgage on the property.          Id. pp. 40-54, 141-42, 144.           The County Clerk’s Office

recorded the mortgage on April 25, 1994. Id. p. 40. Some 15 years later, on December

31, 2009, Defendant HSBC Bank, USA NA (“HSBC Bank”) acquired the note and

mortgage when it acquired Republic Bank For Savings. 1

        On September 7, 2011, Defendant Angela Venner, on behalf of Defendant HSBC

Bank, executed an assignment of the mortgage to Mortgage Electronic Registration

Systems, Inc. (“MERS”) solely as nominee for Defendant HSBC Bank. See Amended

Complaint, ¶ 7; Amended Complaint Exhibits, pp. 56-57, 74-75. The County Clerk’s

Office recorded the assignment on December 19, 2011.                      See Amended Complaint

Exhibits, p. 55. On May 30, 2014, MERS executed an assignment of the mortgage

back to Defendant HSBC Bank, which the County Clerk’s Office recorded on June 11,

2014. See id. pp. 58-59.

    B. The State Foreclosure Action

        On July 6, 2015, Defendant HSBC Bank commenced an action to foreclose the

mortgage after Buczek defaulted. See id. pp. 2, 60. Defendant Rosicki, Rosicki &

Associates, PC (“Rosicki”), a law firm, filed the action on Defendant HSBC Bank’s

behalf.    See id. p. 2.       Defendants Tina Genovese and Jessica Bookstaver were

attorneys employed by Rosicki at the time. See Amended Complaint, ¶¶ 3, 4, 11, 17.




1This Court is permitted to take judicial notice of documents retrieved from official government websites.
See CIT Bank N.A. v. Elliott, No. 15-CV-4395 (JS)(ARL), 2018 WL 1701947, at *2 n. 5 (E.D.N.Y. Mar. 31,
2018) (taking judicial notice of documents on FDIC website). The FDIC website reflects Defendant HSBC
Bank’s acquisition of Republic Bank For Savings.                See https://banks.data.fdic.gov/bankfind-
suite/bankfind/details/16019?activeStatus=0%20OR%201&bankfindLevelThreeView=History&branchOffic
es=true&name=Republic%20Bank%20for%20Savings&pageNumber=1&resultLimit=25 (last visited July
9, 2021).
                                                    2
        After commencement of the action, Buczek twice moved to dismiss it on fraud

and lack-of-standing grounds (once in 2015 and once in 2017), arguing that Defendant

HSBC Bank was perpetrating a fraud on the court by pursuing foreclosure using false

and fabricated documents because it never held the note and mortgage.                               See

Declaration of Preston L. Zarlock (“Zarlock Decl.”), Docket No. 26-1, Exhibits F, H. The

state court twice denied Buczek’s arguments, both times finding no fraud and that

Defendant HSBC had proper standing to foreclose because it was in physical

possession of and held the note on the date of commencement. 2 See Zarlock Decl.,

Exhibit G, p. 9; Exhibit I, pp. 5-6.

        Defendant HSBC Bank thereafter moved for summary judgment, which the state

court granted on March 15, 2018. See id. Exhibit J. The state court granted summary

judgment in Defendant HSBC Bank’s favor and ordered that Buczek’s answer be

stricken. 3 See id. Buczek filed an appeal on April 5, 2018. See id. Exhibit K, pp. 6-7.

        On July 20, 2018, Buczek filed a Chapter 13 bankruptcy petition, which she

amended on May 7, 2019, to include allegations that Defendant HSBC Bank

fraudulently assigned the mortgage and lacked standing to pursue the foreclosure

proceedings. See id. Exhibit N. On June 21, 2019, the bankruptcy court dismissed the


2 During this time, Buczek also mounted several parallel challenges to the foreclosure.       She first
attempted to remove the state foreclosure action here in August 2015, but this Court remanded due to
improper removal. See Buczek v. HSBC Bank, N.A., No. 15-CV-779S, Docket No. 4 (W.D.N.Y. Feb. 27,
2017). Next, Buczek commenced a small claims action against Defendant HSBC Bank in which she
again challenged the authenticity of the note and standing to pursue foreclosure. That action was
dismissed with prejudice on February 8, 2017. See Zarlock Decl., Exhibit M. Finally, Buczek commenced
a separate action in this Court seeking rescission of the note and mortgage, which was also
unsuccessful. See Buczek v. HSBC Bank, N.A., No. 15-CV-830S, 2017 WL 1131966 (W.D.N.Y. March
27, 2017).

3 The state court also substituted Federal National Mortgage Association (“FNMA”) as the plaintiff in the

action in light of Defendant HSBC Bank’s previous assignment of the note to FNMA post-commencement
in November 2015. See Zarlock Decl., Exhibits Q and J.
                                                   3
petition after finding that Buczek’s fraud and lack-of-standing claims were barred by res

judicata and collateral estoppel given the previous judgments against her.         See id.

Exhibits O and P.

   C. Buczek’s Amended Complaint

       Buczek filed this action on April 4, 2016, during the pendency of the foreclosure

action. This Court previously screened Buczek’s complaint and amended complaint

under 28 U.S.C. § 1915 (e)(2)(B).      See, e.g., Docket No. 3 (screening complaint);

Buczek v. Seterus, 16-CV-268S, 2019 WL 4118649 (W.D.N.Y. Aug. 29, 2019)

(screening amended complaint).        Buczek’s remaining claims center around her

allegations that the state foreclosure action was fraudulent and that the defendants

violated several provisions of the FDCPA in the course of initiating and prosecuting it.

       Buczek alleges that Defendants Rosicki and Genovese prepared and filed a

fraudulent and untruthful foreclosure complaint at the request of Defendant HSBC Bank,

which had no standing to pursue foreclosure because it did not hold the note and

mortgage. (Amended Complaint, ¶ 3.) Buczek further alleges that Defendants Rosicki,

Genovese, and HSBC Bank filed false and fraudulent documents in the course of the

foreclosure proceeding, in conjunction with Defendants Venner, Bookstaver, and

Seterus, LLC. (Id. at ¶¶ 3-7, 11, 17.) Those allegedly false documents included the

foreclosure complaint (id. ¶ 3), an assignment of mortgage (id. ¶¶ 5, 7, 17, 18), and

unspecified affidavits (id. ¶ 9).

       Buczek alleges that each defendant is a “debt collector” under the statute, and

that their conduct violated the FDCPA.       (Id. at ¶¶ 8-11; 21-27.)    She alleges, for



                                            4
example, that “[t]he Defendants ALL violated the FDCPA by furnishing, presenting and

relying on deceptive forms and documents compiled and furnished by them in the form

of forged and counterfeit Assignments, Affidavits and non-existent notes and mortgages

which were NEVER possessed by the Defendants in violation of 15 USC 1692.” Id. ¶ 9

(caps and emphasis in original). She essentially alleges that each of the remaining

defendants conspired to prosecute a fraudulent foreclosure action against her using

fake and fabricated documents and misrepresenting those documents as authentic. Id.

¶¶ 9-11, 17, 18, 27.

                                           III. DISCUSSION

          Before this Court are two motions to dismiss brought under Rule 12 (b)(6) of the

Federal Rules of Civil Procedure. 4 Both seek dismissal on the basis that Buczek’s

claims are barred by preclusion doctrines and that she fails to state claims upon which

relief can be granted. Alternatively, the defendants urge this Court to abstain as a

matter of comity. Because this Court finds that Buczek’s claims must be dismissed, it

does not reach the defendants’ alternate abstention arguments. 5

      A. Legal Standards

              1. Rule 12 (b)(6)

          Rule 12 (b)(6) allows dismissal of a complaint for Afailure to state a claim upon

which relief can be granted.@ Fed. R. Civ. P. 12 (b)(6). The rule is “designed to test the



4   The only non-moving defendant is Seterus LLC, which filed an answer. See Docket No. 17.

5 Cognizant of the distinct disadvantage that pro se litigants face, federal courts routinely read their
submissions liberally and interpret them to raise the strongest arguments that they suggest. See Haines
v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 596, 30 L. Ed. 2d 652 (1972); Burgos v. Hopkins, 14 F.3d
787, 790 (2d Cir. 1994). Since Buczek is proceeding pro se, this Court has considered her submissions
and arguments accordingly.
                                                    5
legal sufficiency of the complaint, and thus does not require the Court to examine the

evidence at issue.” DeJesus v. Sears, Roebuck & Co., 87 F.3d 65, 69 (2d Cir. 1996).

The question, rather, is whether the complaint meets the applicable pleading standards.

See Berry v. Tremblay, 9:20-CV-177 (DNH/TWD), 2021 WL 1575951, at *2 (N.D.N.Y.

Apr. 22, 2021) (“The [Rule 12 (b)(6)] motion tests the legal sufficiency of the complaint

and whether it conforms to Rule 8 (a)(2) of the Federal Rules of Civil Procedure.”).

       Federal pleading standards are generally not stringent: Rule 8 requires only a

short and plain statement of a claim. Fed. R. Civ. P. 8 (a)(2). But the plain statement

must Apossess enough heft to show that the pleader is entitled to relief.@ Twombly, 550

U.S. at 557. When determining whether a complaint states a claim, the court must

construe it liberally, accept all factual allegations as true, and draw all reasonable

inferences in the plaintiff=s favor. See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007). Legal conclusions, however, are not afforded the same

presumption of truthfulness. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

173 L. Ed. 2d 868 (2009) (Athe tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions@).

       ATo survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to >state a claim to relief that is plausible on its face.=@ Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).            Labels, conclusions, or Aa

formulaic recitation of the elements of a cause of action will not do.@ Twombly, 550 U.S.

at 555. Facial plausibility exists when the facts alleged allow for a reasonable inference

that the defendant is liable for the misconduct charged. Iqbal, 556 U.S. at 678. The



                                             6
plausibility standard is not, however, a probability requirement: the well-pleaded

allegations in the complaint need only nudge the claim Aacross the line from conceivable

to plausible.@ Twombly, 550 U.S. at 570.

       A two-pronged approach is thus used to examine the sufficiency of a complaint.

This examination is context specific and requires that the court draw on its judicial

experience and common sense. See Iqbal, 556 U.S. at 679. First, statements that are

not entitled to the presumption of truth, such as conclusory allegations, labels, and legal

conclusions, are identified and stripped away. See id. Second, well-pleaded, non-

conclusory factual allegations are presumed true and examined to determine whether

they Aplausibly give rise to an entitlement to relief.@ Id. AWhere the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct,@ the

complaint fails to state a claim. Id.

       In considering a motion to dismiss under Rule 12 (b)(6), “a district court must

confine its consideration to facts stated on the face of the complaint, in documents

appended to the complaint or incorporated in the complaint by reference, and to matters

of which judicial notice may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d

99, 107 (2d Cir. 1999) (quotation marks omitted); see also Blue Tree Hotels Inv. (Can.),

Ltd. v. Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217 (2d Cir. 2004).

“[W]here a document is not incorporated by reference, the court may nevertheless

consider it where the complaint relies heavily upon its terms and effect,” thereby

rendering the document “integral to the complaint.” Mangiafico v. Blumenthal, 471 F.3d

391, 398 (2d Cir. 2006) (citing Chambers v. Time Warner, Inc., 282 F.3d 147, 152–53



                                            7
(2d Cir. 2002)). But even where a document is “integral” to the complaint, it cannot

serve as the basis for dismissal unless there is no dispute as to its authenticity,

accuracy, and relevance. See Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006)

(internal citations omitted).

       In pro se actions, the United States Supreme Court has rejected the idea that the

plausibility standard requires amplification with factual allegations to render the claim

plausible. In Erickson, the Supreme Court reversed the dismissal of a prisoner’s Eighth

Amendment claim, holding that the court of appeals had “depart[ed] from the liberal

pleading standards” of Rule 8 (a). Boykin v. KeyCorp, 521 F.3d 202, 214 (2d Cir. 2008)

(quoting Erickson, 127 S. Ct. at 2200). Although the Court did not clarify when the

plausibility standard requires factual amplification, it noted that “a pro se complaint

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson, 127 S. Ct at 2200 (quoting Estelle v. Gamble,

429 U.S. 97, 106, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976)).

       When reviewing a pro se plaintiff’s complaint in the face of a motion to dismiss, a

court may consider “factual allegations made by a pro se party in his papers opposing

the motion,” Walker v. Schult, 717 F.3d 119, 122 n.1 (2d Cir. 2013), “documents that a

pro se litigant attaches to his opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010

WL 5186839, at *4 n.6 (E.D.N.Y. Dec. 15, 2010), and documents either in the plaintiff‘s

possession or of which the plaintiff had knowledge and relied on in bringing suit, see

Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (quotation marks

omitted).



                                            8
      The defense of res judicata may be asserted in a Rule 12 (b)(6) motion if its

availability appears from the plaintiff’s pleading and the relevant facts are shown by the

court’s records or documents from a prior action, of which it can take judicial notice.

See AmBase Corp. v. City Investing Co. Liquidating Tr., 326 F.3d 63, 72 (2d Cir. 2003)

(upholding res judicata dismissal on Rule 12 (b)(6) motion based on final state court

judgment); Senatore v. Ocwen Loan Servicing, LLC, 16 CV 8125 (VB), 2017 WL

3836056, at *1 n. 1 (S.D.N.Y. Aug. 31, 2017) (“When a court considers a motion to

dismiss under Rule 12 (b)(6) based on res judicata, as the Court does here, it may also

consider materials subject to judicial notice, including documents from a prior action.”);

see also Southard v. Southard, 305 F.3d 730, 732 n.1 (2d Cir. 1962).

          2. The Preclusion Doctrines

      “The Full Faith and Credit Act, 28 U.S.C. § 1738, . . . requires the federal court to

give the same preclusive effect to a state-court judgment as another court of that State

would give.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293, 125 S.

Ct. 1517, 1527, 161 L. Ed. 2d 454 (2005) (internal quotation omitted); West v. Ruff, 961

F.2d 1064, 1065 (2d Cir. 1992); Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S.

75, 81, 104 S. Ct. 892, 896, 79 L. Ed. 2d 56 (1984). Application of the preclusion

doctrines—collateral estoppel and res judicata—serves to “relieve parties of the cost

and vexation of multiple lawsuits, conserve judicial resources, and, by preventing

inconsistent decisions, encourage reliance on adjudication.” Allen v. McCurry, 449 U.S.

90, 94, 101 S. Ct. 411, 415, 66 L. Ed. 2d 308 (1980); Montana v. United States, 440

U.S. 147, 153-54, 99 S. Ct. 970, 59 L. Ed. 2d. 210 (1979).



                                            9
       “To determine the effect of a state court judgment, federal courts, including those

sitting in diversity, are required to apply the preclusion law of the rendering state.”

Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 87 (2d Cir. 2000); see Giannone v. York Tape &

Label, Inc., 548 F.3d 191, 192-93 (2d Cir. 2008). Here, state court judgments from New

York are at issue.

              a.     Collateral Estoppel

       In New York, collateral estoppel, or issue preclusion, bars the relitigation “in a

subsequent action or proceeding [of] an issue clearly raised in a prior action or

proceeding and decided against that party or those in privity, whether or not the

tribunals or causes of action are the same.” Ryan v. N.Y. Tel. Co., 467 N.E.2d 487, 490

(N.Y. 1984) (quoted in Burgos v. Hopkins, 14 F.2d 787, 792 (2d Cir. 1994)); see Marvel

Characters, Inc. v. Simon, 310 F.3d 280, 288 (2d Cir. 2002) (noting that collateral

estoppel “prevents parties or their privies from relitigating in a subsequent action an

issue of fact or law that was fully and fairly litigated in a prior proceeding”); United

States v. Alcan Aluminum Corp., 990 F.2d 711, 718-19 (2d Cir. 1993) (the “fundamental

notion [of collateral estoppel] is that an issue of law or fact actually litigated and decided

by a court of competent jurisdiction in a prior action may not be relitigated in a

subsequent suit between the same parties or their privies”). That is, “once an issue is

actually and necessarily determined by a court of competent jurisdiction, that

determination is conclusive in subsequent suits based on a different cause of action

involving a party to the prior litigation.” Montana, 440 U.S. at 153.




                                             10
      The doctrine applies in New York if “(1) the issue in question was actually and

necessarily decided in a prior proceeding, and (2) the party against whom the doctrine

is asserted had a full and fair opportunity to litigate the issue in the first proceeding.”

Colon v. Coughlin, 58 F.3d 865, 869 (2d Cir. 1995); Schwartz v. Pub. Adm’r, 246 N.E.2d

725, 729 (N.Y. 1969). To satisfy the first requirement, the proponent must show that

“[t]he issue to be decided in the second action is material to the first action or

proceeding and essential to the decision rendered therein, and that it is the point

actually to be determined in the second action or proceeding such that ‘a different

judgment in the second would destroy or impair rights or interests established by the

first.’” D’Andrea v. Hulton, 81 F. Supp. 2d 440, 443 (W.D.N.Y. 1999) (quoting Schuykill

Fuel Corp. v. B. & C. Nieberg Realty Corp., 165 N.E. 456, 457 (N.Y. 1929)). The party

seeking to apply collateral estoppel carries the burden on the first requirement; the party

seeking to avoid it carries the burden on the second. See Khandhar v. Elfenbein, 943

F.2d 244, 247 (2d Cir. 1991); Hames v. Morton Salt, Inc., No. 12-CV-394, 2015 WL

12552030, at *3 (W.D.N.Y. Apr. 10, 2015).

             b.     Res Judicata

      Res judicata, or claim preclusion, is a similar preclusion doctrine. It holds that “a

final judgment on the merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that action.” Allen, 449 U.S. at

94; Taylor v. Sturgell, 553 U.S. 880, 892, 128 S. Ct. 2161, 171 L. Ed. 2d 155 (2008);

Marcel Fashions Grp., Inc. v. Lucky Brand Dungarees, Inc., 779 F.3d 102, 108-09 (2d

Cir. 2015) (“The doctrine precludes not only litigation between the parties (and their



                                            11
privies), but also of claims that might have been raised in the prior litigation but were

not.”). The doctrine “is based on the requirement that the plaintiff must bring all claims

at once against the same defendant relating to the same transaction or event.” N.

Assur. Co. of Am. v. Square D Co., 201 F.3d 84, 88 (2d Cir. 2000) (citation omitted).

       Under New York law, “[t]he doctrine of res judicata precludes a party from

litigating a claim where a judgment on the merits exists from a prior action between the

same parties involving the same subject matter.” In re Josey v. Goord, 9 N.Y.3d 386,

389, 849 N.Y.S.2d 497, 880 N.E.2d 18 (N.Y. 2007) (citation and quotation omitted).

New York applies a “transactional approach” to res judicata, meaning that “once a claim

is brought to a final conclusion, all other claims arising out of the same transaction or

series of transactions are barred, even if based upon different theories or if seeking a

different remedy.” In re Hunter, 4 N.Y.3d 260, 269, 794 N.Y.S.2d 286, 827 N.E.2d 269

(N.Y. 2005) (citation and quotation omitted); see also Burgos, 14 F.3d at 790.

      Res judicata applies where (1) there is a previous judgment on the merits, (2) the

previous action involved the party (or a party in privity) against whom res judicata is

invoked, and (3) the claims involved were or could have been raised in the previous

action. See People ex rel. Spitzer v. Applied Card Sys., Inc., 11 N.Y.3d 105, 122, 863

N.Y.S.2d 615, 894 N.E.2d 1 (N.Y. 2008); Niles v. Wilshire Inv. Grp., LLC, 859 F. Supp.

2d 308, 338 (E.D.N.Y. 2012). To determine whether claims were or could have been

asserted in the first action, courts consider whether the second suit concerns “the same

claim—or nucleus of operative facts—as the first suit” by assessing “(1) whether the

underlying facts are related in time, space, origin, or motivation; (2) whether the



                                           12
underlying facts form a convenient trial unit; and (3) whether their treatment as a unit

conforms to the parties’ expectations.” Channer v. Dep’t of Homeland Sec., 527 F.3d

275, 280 (2d Cir. 2008) (internal quotation marks omitted). Res judicata does not apply,

however, where “the initial forum did not have the power to award the full measure of

relief sought in the later litigation.” Burgos, 14 F.3d at 790.

 B. Defendants’ Motions to Dismiss

       Defendants first argue that collateral estoppel bars Buczek’s claims because the

issues raised in this action are the same as those resolved in the state foreclosure

action, where Buczek had a full and fair opportunity to litigate them. This Court agrees.

       Buczek’s claim against each defendant in one form or another is that they

violated the FDCPA by using false and fabricated documents to initiate and prosecute

the state foreclosure action when in fact Defendant HSBC Bank lacked standing to do

so because it did not hold the note and mortgage. Buczek lodged this very same claim

in the foreclosure action and fully and fairly litigated it until it was resolved against her.

The state court ultimately rejected Buczek’s fraud allegations and found that Defendant

HSBC Bank had proper standing to initiate and prosecute the foreclosure action

because it physically possessed the note prior to commencement and held it at the time

of commencement.        See Zarlock Decl., Exhibit G.       It thereafter granted summary

judgment in Defendant HSBC Bank’s favor. See id. Exhibit J.

       Consequently, because all issues concerning standing and the alleged use of

false documents were raised and resolved against Buczek, and because Buczek had a

full and fair opportunity to litigate them in the state foreclosure action, the doctrine of



                                             13
collateral estoppel bars their re-litigation here. 6        See Romaka v. H&R Block Mortg.

Corp., No. 17-cv-7411 (JJ)(ARL), 2018 WL 4783979, at *6 (E.D.N.Y. Sept. 30, 2018)

(applying collateral estoppel to bar FDCPA claims arising out of a state foreclosure

action); Rutty v. Esagoff, No. 17-CV-1485 (BMC)(VMS), 2017 WL 2178432, at *2

(E.D.N.Y. May 17, 2017) (finding that “[b]y virtue of the doctrine of collateral estoppel,

plaintiff is precluded from claiming that the foreclosure was improper . . . and the myriad

other factual issues” that were adjudicated in the foreclosure proceeding in connection

with claims under the FDCPA and state law); see also Kravitz v. Abrams, Fensterman,

Fensterman, Eisman, Formato, Ferrera & Wold, LLP, No. 2:14-cv-7031 (DRH)(AYS),

2019 WL 1471128, at *5 (E.D.N.Y. Apr. 3, 2019) (extending collateral estoppel bar to

FDCPA claims brought against law firm representing client). Defendants’ respective

motions to dismiss on collateral estoppel grounds will therefore be granted.

        Defendants next argue that res judicata also bars Buczek’s claims. This Court

agrees. First, the state court “Order Granting Summary Judgment” and the small claims

court “Order Denying Plaintiff’s Motion and Granting Defendant’s Cross-Motion” are

previous judgments on the merits. See Borrani v. Nationstar Mortg., Inc., 820 F. App’x

20, 23 (2d Cir. 2020) (holding that a grant of summary judgment in a state-court

foreclosure action was a final judgment on the merits); Yeiser v. GMAC Mort. Corp., 535

F. Supp. 2d 413, 422 (S.D.N.Y. 2008) (finding that “the state court decision granting

MERS’s motion for summary judgment [in a foreclosure action] was a final decision on

6 Because these issues are settled and cannot be re-visited, Buczek’s cross-motion for discovery aimed
at challenging the authenticity of the documents used in the foreclosure proceeding must be denied. See
Gallaher v. US Bank N.A., No. 3:14-CV-1877 (VLB), 2016 WL 1118239, at *11 (D. Conn. Mar. 22, 2016)
(“the Gallahers’ contention that the Defendants violated the FDCPA by not verifying the debt, indirectly
challenges the validity of the documents US Bank provided in obtaining the strict foreclosure judgment,
and is thus barred by the doctrines of res judicata and collateral estoppel”).
                                                  14
the merits” for purposes of res judicata) (collecting cases); Simmons v. Trans Express

Inc., 355 F. Supp. 3d 165, 168 (E.D.N.Y. 2019) (“As a fundamental rule, res judicata

applies to judgments of New York’s small claims courts.”).

       Second, Buczek was indisputably a party to both the state foreclosure action and

the small claims court action, as were Defendant HSBC Bank and its privies. Third, as

previously discussed, the very claims Buczek asserts in this action were previously

resolved in both the foreclosure and small claims court actions. That is, the state courts

have soundly and firmly rejected Buczek’s fraud claims and instead found that

Defendant HSBC Bank had proper standing to initiate and prosecute the state

foreclosure action.

       Thus, because all the required elements for res judicata are met, Defendants’

motions must be granted and Buczek’s claims dismissed. See Wilson v. HSBC Bank,

USA, No. 16-CV-8405 (NSR), 2018 WL 1449204, at *11 (S.D.N.Y. Mar. 22, 2018)

(dismissing FDCPA claims as barred by res judicata from state foreclosure action);

Werner v. Selene Fin., No. 17-CV-6514 (NSR), 2019 WL 1316465, at *7 (S.D.N.Y. Mar.

22, 2019) (similar); Yeiser, 535 F. Supp. 2d at 422 (granting motion to dismiss based on

preclusive effect of prior state foreclosure action).

       Finally, Defendants persuasively argue that Buczek fails to adequately state

claims under the FDCPA. First, given the settled finding that Defendant HSBC Bank

properly held the note, it is a creditor, not a debt collector. See Maguire v. Citicorp

Retail Servs., Inc., 147 F.3d 232, 235 (2d Cir. 1998) (“As a general matter, creditors are

not subject to the FDCPA.”); 15 U.S.C. § 1692a (4). Second, Buczek pleads no facts in



                                             15
support of her formulaic recitation that “ALL the Defendants herein are under the

FDCPA (15 USC Section 1692a) are “debt collectors” only as a matter of law.” See

Silvester v. Selene Fin. LP, No. 7:18-CV-2425 (NSR), 2019 WL 1316475, at *8

(S.D.N.Y. Mar. 21, 2019) (finding “conclusory allegation that Defendants are ‘debt

collectors’ within the meaning of the act” insufficient to withstand motion to dismiss);

Weir v. Cenlar FSB, No. 16-CV-8650 (CS), 2018 WL 3443173, at *8 (S.D.N.Y. July 17,

2018) (dismissing FDCPA claim where “Plaintiffs allege in entirely conclusory terms that

Defendants are debt collectors”).         Third, Buczek fails to adequately plead facts in

support of her claims, instead relying on legal conclusions and unsupported

accusations. Fourth, Buczek’s claims for declaratory and injunctive relief fail because

the FDCPA does not provide for such relief. See Hines v. HSBC Bank USA, No. 15-

CV-3082 (CBA) (MDG), 2016 WL 5716749, at *6 (E.D.N.Y. Sept. 30, 2016) (dismissing

FDCPA claims seeking declaratory and injunctive relief and collecting cases).

       Accordingly, for the reasons stated above, Defendants’ respective motions to

dismiss will be granted. 7

 C. Leave to Amend

       The Second Circuit has held that “a district court should not dismiss a pro se

complaint without granting leave to amend at least once, unless amendment would be

futile.” Garcia v. Superintendent of Great Meadow Corr. Facility, 841 F.3d 581, 583 (2d

Cir. 2016) (per curiam) (internal quotation marks omitted).              This Court has already

permitted Buczek to amend her complaint. Any further amendment would be futile

7 Buczek’s amended complaint will also be dismissed as to non-appearing Defendant Angela Venner, a

former employee of Defendant HSBC Bank, on the basis that the allegations against her are the same as
those lodged against the other moving defendants and would therefore be barred by the same analysis
set forth herein.
                                                 16
since Buczek’s claims are plainly foreclosed by the preclusion doctrines, as explained

above. Leave to amend will therefore not be granted. 8

                                           IV. CONCLUSION

        For the reasons stated above, Defendants’ motions to dismiss will be granted on

the grounds that Buczek’s FDCPA claims are barred by the preclusion doctrines and

she otherwise fails to state claims upon which relief can be granted.

                                            V. ORDERS

        IT HEREBY IS ORDERED, that Defendants’ Motions to Dismiss (Docket Nos.

26, 29) are GRANTED.

        FURTHER, that leave to file an amended complaint is DENIED, and the claims

alleged against Defendants HSBC Bank USA, NA; Rosicki Rosicki & Associates, P.C.;

Jessica Bookstaver; Angela Venner; and Tina M. Genovese are DISMISSED WITH

PREJUDICE.

        FURTHER, that Plaintiff’s Cross-Motion for Discovery (Docket No. 40) is

DENIED.

        FURTHER, that the request to impose a filing injunction against Plaintiff is

DENIED.

        FURTHER, that this Court hereby certifies, pursuant to 28 U.S.C. § 1915 (a)(3)

and Rule 24 (a)(3) of the Federal Rules of Appellate Procedure, that any appeal from

this Decision and Order would not be taken in good faith and therefore leave to appeal




8 In addition to opposing leave to amend, Defendants Rosicki, Bookstaver, and Genovese briefly request

that this Court sanction Buczek with a filing injunction due to her multiple attacks on the state foreclosure
proceedings. Defendants have not, however, made a sufficient showing that such relief is warranted.
                                                    17
as a poor person is DENIED. See Coppedge v. United States, 369 U.S. 438, 82 S. Ct.

917, 8 L. Ed. 2d 21 (1962).

         SO ORDERED.


Dated:       July 11, 2021
             Buffalo, New York
                                                    s/William M. Skretny
                                                   WILLIAM M. SKRETNY
                                                   United States District Judge




                                       18
